Citation Nr: 1220903	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  10-17 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service in the United States Army from November 1948 to October 1951, including service in Korea for which he was awarded the Combat Infantryman's Badge (CIB) and the Purple Heart Medal.  He died in November 2008, and the appellant is seeking benefits as his surviving spouse.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from February 2009 and April 2009 denials issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).  The February 2009 RO rating decision denied the appellant's claim for service connection for the cause of the Veteran's death.  The April 2009 RO decision, in pertinent part, apparently denied the appellant's claim of entitlement to Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.

In February 2011, the Board remanded the case for the scheduling of a videoconference hearing.  In April 2012, the appellant appeared in Albany, New York, to present testimony in a videoconference hearing held before the undersigned Veterans Law Judge.  The associated transcript is included in the claims file.  

In connection with that videoconference hearing, the appellant submitted additional evidence concerning her cause of death claim.  This evidence consisted of written statements from her daughter, a written statement from a VA psychologist and copies of various medical articles acquired via the internet.  The appellant has submitted a written waiver of initial review of that evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304.  However, as the cause of death issue is being remanded, the AOJ will be able to review this evidence.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was in actual receipt of total compensation benefits effective from December 1999 until his death in November 2008, a period of less than 10 years.


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2010); 38 C.F.R. § 3.22 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of non-service-connected causes, if the veteran's death was not the result of his or her own willful misconduct and at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318.

In order for DIC benefits to be awarded to the appellant under the provisions of 38 U.S.C.A. § 1318, it must be established that the Veteran received or was entitled to receive compensation for a service-connected disability at the rate of 100 percent for a period of 10 years immediately preceding his death.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

The Veteran was granted a total rating based on individual unemployability due to service-connected disabilities (TDIU) by the RO in August 2001, effective December 24, 1999.  At the time of his death in November 2008 he had not been  continuously rated totally disabling for a period of 10 or more years.

It is undisputed that the Veteran was not a former prisoner of war and, because the Veteran was discharged from active duty in October 1951, the 5-year rule of 38 U.S.C.A. § 1318 has not been satisfied.  There is no claim of clear and unmistakable error (CUE) in relation to any rating decision promulgated during the Veteran's lifetime as to his service-connected disabilities.

Thus, the basic threshold criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1318 have not been met.  See Rodriguez v. Nicholson, 19 Vet. App. 275 (2005) (DIC claims filed on or after January 21, 2000, are not subject to hypothetical entitlement analysis).  

In denying this claim, the Board does not wish in any way to diminish the Veteran's military service, including his combat service with resultant wounds.  The Board, however, is without authority to grant this claim on an equitable basis and is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.


REMAND

Additional development is necessary with respect to the cause of death claim.  

Because the RO's adjudication of a DIC claim hinges first on whether a veteran was service-connected for any condition during his or her lifetime, the 38 U.S.C.A. § 5103(a) notice in such a claim must include (1) a statement of the conditions (if any) for which such veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.   Hupp v. Nicholson, 21 Vet. App. 342 (2007), at 352-53.

The appellant received a development letter pursuant to the Veterans Claims Assistance Act (VCAA) in January 2009.  However, review of record does not show that that letter contained all notification required under 38 U.S.C.A. § 5103, as interpreted by the Court in Hupp, supra.  This defect must be cured on remand.

The Veteran's death certificate shows that he died in November 2008.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), rated at 70 percent; Muscle Group XVII shell fragment wound residuals rated at 50 percent; and degenerative joint disease of the lumbar spine rated at 20 percent.  He had noncompensable ratings for a right thigh scar, residuals of a fractured left wrist, residuals of a shell fragment wound of the left second finger and malaria.  The Veteran had been granted a total rating based on individual unemployability from December 24, 1998.

The immediate cause of the Veteran's death is listed on his death certificate as gastric carcinoma.  Chronic obstructive pulmonary disease (COPD) was listed as a significant condition that contributed to the Veteran's death but was not related to the gastric carcinoma.  The death certificate indicated that it was unknown whether tobacco use contributed to the Veteran's death and that no autopsy had been performed.

To establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  In such a situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

The appellant contends, in essence, that the service-connected PTSD caused, worsened or aggravated the cancer that led to his death.  She has intimated that the appellant would have been stronger and healthier but for his service-connected PTSD disability.  The appellant has submitted copies of internet articles in support of her theory; these articles discuss the relationships between stress, immune dysfunction and cancer.  In addition, the evidence of record includes an April 2012 letter from a VA psychologist who states that years of psychological stress took a toll on the Veteran's health and may have contributed to the onset or worsening of his fatal cancer because of high levels of stress.  He further stated that high levels of stress have been correlated with decreased immune system capacity to suppress cancer cells and that this likely contributed to the Veteran's death.

There is no medical opinion of record that addresses the factors delineated in 38 C.F.R. § 3.312.  The duty to assist also requires a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Readjudication on remand should reflect consideration of all applicable theories for service connection, as well as all the applicable factors for a comprehensive analysis of the etiology of the Veteran's cause of death.  These considerations require the gathering of records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board's task is to make findings based on the evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand is required to fulfill the statutory duty to assist the appellant to develop the facts pertinent to the claims on appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Send the appellant and her representative a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as interpreted by the Court in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The letter must explain, what, if any, information and evidence (medical and lay) not previously provided to VA is necessary to substantiate the appellant's claim.  The notice must include (a) a statement of the conditions for which the Veteran was service-connected at the time of his death; (b) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (c) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The letter should indicate which portion of the evidence, if any, is to be provided by the appellant and which portion, if any, VA will attempt to obtain on her behalf.

2.  Have the appellant identify all VA and non-VA records pertaining to treatment for the Veteran's service-connected disabilities from the date the Veteran was diagnosed as having gastric cancer to the date of his death.  Those records not already in the claims file must be obtained.

3.  To the extent there is an attempt to obtain records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and her representative must be informed of the negative results, and allowed to submit the sought-after records.

4.  After accomplishing the above development and after completing any additional notification and/or development action deemed warranted by the record, arrange for the Veteran's records to be reviewed for a determination of the causes(s) of the Veteran's death by an appropriate physician.  The reviewer must be provided with the claims file, including any records obtained pursuant to the above development, and a copy of this remand.  The reviewer is to render an opinion as to the cause of the Veteran's death.  

The reviewer is to answer the following questions:

a.  What was the primary/immediate cause of the Veteran's death?

b.  What were the contributing conditions leading to the primary/immediate cause of the Veteran's death?

c.  What role, if any, did the Veteran's service-connected disabilities in the aggregate play in (i) causing, (ii) contributing substantially or materially to, or (iii) hastening the Veteran's death?  Did the Veteran's PTSD, left hip disability, lumbar spine disability, left wrist and finger disabilities, right thigh scar and/or malaria residuals affect a vital organ?  Could any one of those conditions be characterized as having a progressive or debilitating nature? 

d.  Was there any service-related pathology which caused general impairment of health such that the Veteran was materially less capable of resisting the effects of whatever disease or event was the primary cause of death (gastric carcinoma)?  Specifically address the arguments raised about PTSD, stress, pain, immune function and cancer.

The reviewer must identify the information on which the opinions are based.  The opinions should adequately summarize the relevant history and clinical findings, and provide a detailed explanation as to all medical conclusions rendered.  

In assessing the relative likelihood as to origin and etiology of the cause of death specified above, the reviewer is to apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that a disability related to the Veteran's military service was causally or etiologically implicated in his death; or whether any causal or etiological relationship between his death and his service is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer is to state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the cause of the Veteran's death.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Upon receipt of the VA physician reviewer's report, verify that all requested findings and opinions have been offered.  If information is deemed lacking, refer the report to the VA reviewing physician for corrections or additions.  

6.  Thereafter, readjudicate the appellant's cause-of-death claim.  The readjudication must reflect consideration of all relevant evidence of record with application of all appropriate legal theories, case law, statutes and regulations.

7.  If the benefit sought on appeal remains denied, the appellant and her representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


